On Rehearing.
There are occasional expressions in the books similar to that in Brazleton v. State, 66 Ala. 96, 98, that: "The master is not a qualified juror for the trial of his servant, nor theattorney for his client." Profatt on Jury Trial, § 177; *Page 116 
Thompson and Meriam on Juries, § 170; Brown v. Wheeler,18 Conn. 199; 35 C. J. 321; 1 Thompson on Trials, § 59.
No case or authority has been cited where there is detailed the situation between the attorney and client, or where the expression was pertinent. The statements are all abstract, and have no direct bearing on the case under consideration. It is obscure (even) whether the relation referred to has reference to employment as attorney in the pending cause or not. Undoubtedly some relations of attorney and client should be found by the court to import such favor as to disqualify the client as a juror when the attorney is an interested party. This ought to be so held, perhaps, when the relation is general in its nature, or recurrent to a large extent, so that a repetition of such employment is mutually contemplated as occasion arises; each case dependent upon its own circumstances, as furnishing such evidence of favor for the attorney (party to the suit), or bias to the other party, by the client, as would be sufficient to disqualify the client.
We, of course, recognize and approve statements in many authorities requiring the removal from the jury of all conditions reasonably tending to show favor or bias. But, as we pointed out in the original opinion, except for a common-law principal cause or a statutory disqualification, it is a question of fact dependent upon the circumstances of each case. This was referred to in the case of Calhoun v. Hannan, 87 Ala. 277,284, 6 So. 291, where the juror was an employé of defendants in another suit by the same plaintiff, involving the same issues, and set down for trial on the same day. It was said in the course of the opinion: "The facts shown were sufficient to support a challenge for favor, the effect of which is to require an investigation by the court into the question whether the juror is biased in point of fact; but, of themselves, they are not sufficient to show this, or to raise a disqualifying presumption of bias."
In the case at bar, the attorney, defendant, was not regularly, or repeatedly, employed by the client juror. Such employment related to one case, and this came about, not because the client had any special preference for the attorney, but because the attorney had been employed by the principal defendants in the case; the juror being sued as incidental to the main liability (if any) of the principal. No other circumstance of favor or bias is shown. As stated in our former opinion, we agree with the circuit court, in the language of Calhoun v. Hannan, supra, that such fact is "not sufficient to show this [bias], or to raise a disqualifying presumption of bias."
It is our conclusion that the application for rehearing should be and is overruled.
Application for rehearing overruled.